              Case 2:18-cr-00422-SMB Document 754 Filed 09/30/19 Page 1 of 2



 1   Thomas H. Bienert, Jr. (CA 135311, admitted pro hac vice)
 1
     Whitney Z. Bernstein (CA 304917, admitted pro hac vice)
 2   BIENERT | KATZMAN PC
 2
 3   903 Calle Amanecer, Suite 350
 3   San Clemente, California 92673
 4   Telephone: (949) 369-3700
 4
     Facsimile: (949)369-3701
 5   tbienert@bienertkatzman.com
 5
 6   wbernstein@bienartkatzman.com
 6   Attorneys for James Larkin
 7
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 8
 9                                    FOR THE DISTRICT OF ARIZONA
 9
10
10
11   United States of America,                       CASE NO. 2:18-cr-00422-SMB
11
12
12                       Plaintiff,                  DEFENDANT JAMES LARKIN’S
13   vs.                                             NOTICE OF JOINDER IN
13                                                   DEFENDANT BRUNST’S MOTION
14   Michael Lacey, et al.,                          TO DISMISS INDICTMENT BASED
14
                                                     ON FAILURE TO ALLEGE
15                       Defendants.                 NECESSARY ELEMENTS OF THE
15
16                                                   TRAVEL ACT (Doc. No. 746)
16
17
17
18           Defendant James Larkin, by and through undersigned counsel, joins in Defendant
18
19   Brunst’s Motion to Dismiss Indictment Based on Failure to Allege Necessary Elements of
19
20   the Travel Act (Doc. No. 746). Defendant Larkin agrees with the statements made in
20
21   Brunst’s Motion to Dismiss and adopts the positions set forth in the Motion as if fully set
21
22   forth herein.
22
23                                              Respectfully submitted,
23
24   DATED: September 30, 2019                  BIENERT | KATZMAN PC
24
25
25
26                                              /s/ Whitney Z. Bernstein
26                                              Whitney Z. Bernstein
27
27                                              Thomas H. Bienert, Jr.
                                                Attorneys for James Larkin
28
28
      DEFENDANT JAMES LARKIN’S NOTICE OF JOINDER IN DEFENDANT BRUNST’S MOTION
      TO DISMISS INDICTMENT BASED ON FAILURE TO ALLEGE NECESSARY ELEMENTS OF
                             THE TRAVEL ACT (Doc. No. 746)
             Case 2:18-cr-00422-SMB Document 754 Filed 09/30/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE
 1
            I certify that on this 30th day of September, 2019, I electronically transmitted a PDF
 2   version of this document to the Clerk of the Court, using the CM/ECF System, for filing and
 3   for transmittal of a Notice of Electronic Filing to the following CM/ECF registrants listed
     below.
 4
                                                 /s/ Toni Thomas
 5                                               Toni Thomas
 6   Anne Michelle Chapman, anne@mscclaw.com
     Erin E. McCampbell, emccampbell@lglaw.com
 7
     Anthony R. Bisconti, tbisconti@bienertkatzman.com
 8   Ariel A. Neuman, aan@birdmarella.com
 9   Bruce S. Feder, bf@federlawpa.com
     James C. Grant, jimgrant@dwt.com
10
     Lee David Stein, lee@mscclaw.com
11   Paul J. Cambria, pcambria@lglaw.com
12   Robert Corn-Revere, bobcornever@dwt.com
     Ronald Gary London, ronnielondon@dwt.com
13
     Janey Henze Cook, janey@henzecookmurphy.com
14   John Lewis Littrell, jlittrell@bmkattorneys.com
15   Seetha Ramachandran, Seetha.Ramachandran@srz.com
     Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
16
     Whitney Z. Bernstein, wbernstein@bienertkatzman.com
17   Gary S. Lincenberg, glincenberg@birdmarella.com
18   Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
     Michael D. Kimerer, mdk@kimerer.com
19
     Rhonda Elaine Neff, rneff@kimerer.com
20   David S. Eisenberg, david@deisenbergplc.com
21   Joy Malby Bertrand, joyous@mailbag.com
     John Jacob Kucera, john.kucera@usdoj.gov
22
     Kevin M. Rapp, Kevin.Rapp@usdoj.com
23   Margaret Wu Perlmeter, Margaret.perlmeter@usdoj.gov
24   Reginald E. Jones, reginald.jones4@usdoj.gov
     Peter Shawn Kozinets, Peter.Kozinets@usdoj.gov
25
     Andrew C. Stone, andrew.stone@usdoj.gov
26   Nanci Clarence, nclarence@clarencedyer.com
27   Jonathan Baum, jbaum@clarencedyer.com
28
                                                   2
